DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5, 9-10, 15-20 are amended.
Claims 4, 6-8, 11-14, 21-23 are as previously presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-13, 15-16, 18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pal (US 2016/0209831) hence forth Pal, in view of Karkanais (US 2008/0209046) hence forth Kark, in view of Szeto (US 2017/0124487) hence forth Szeto and in further view of Boaz (US 7,304,587 B2).
	In claim 1, Pal discloses:
A data collection system in an industrial environment (Fig. 1, 12), the data collection system comprising: 
a data collector (Fig. 1, 18) communicatively coupled to a plurality of input channels (Par. 42 “IR sensors”); 
a data storage (Fig. 6, 30) a data storage structured to store a plurality of potential collector routes (Par. 47 “storage” par. 44 “normal temperature patterns”) and collected data that correspond to the plurality of input channels (Par. 44 examiner considers the stream of data from the sensor network to be data that correspond to the plurality of input channels), each of the plurality potential of collector routes comprising a different data collection routine (Par. 41-44 each of the patterns is considered to be a different route requiring a different data collection routine); and a route including a portion of the plurality of input channels (Par. 41-44 examiner considers this to be inherent as the route would need to include at least one of the input channels which is a portion of the plurality of input channels);
a data acquisition circuit (Fig. 1, 22) structured to interpret a plurality of detection values from the collected data (Par. 44 “upon receiving the stream of real time data…perform real time mapping”), each of the plurality of detection values corresponding to a first portion of the plurality of input channels of the route of a first potential collector route of the plurality of potential collector (Par. 44 “real time mapping” data from the sensor network to compare to the stored patterns); 
a data analysis circuit (Fig. 6, 32 and 34) structured to analyze the plurality of detection values and determine a set of conditions (Par. 44 “temperature patterns”) from the plurality of input channels (Par. 44-45); and 
a learning feedback from a learning feedback facility (Par. 43 “machine learning”).
Pal does not explicitly disclose a cognitive input selection facility configured to optimize an input selection configuration including selecting a second potential collector route from the plurality of potential collector routes stored in the data storage; wherein the learning feedback is based on success metrics associated with the determined set of conditions; wherein each of the plurality of potential collector routes comprises different sensed parameters, including at least one of a sensor frequency, a sensor data rate, or a sensor data resolution, and wherein selecting the second potential collector route comprises changing the sensed parameters of the portion of the plurality of input channels corresponding to the first potential collector route, comprising changing the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the second potential collector route to be different from the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the first potential collector route.
Kark teaches a data storage structured to store a plurality of collector routes (Par. 64 examiner considers the meta data to be an equivalent of the collector routes); a cognitive input selection facility (Fig. 11, 904) configured to optimize an input selection configuration including selecting a second potential collector route from the plurality of potential collector routes stored in the data storage (Par. 60 examiner considers the multiple groups to be a plurality of potential collector routes with a specific route or group of routes to be said second potential collector route), wherein the input selection configuration is based on a learning feedback from a learning feedback facility (Fig. 11, 1102, Par. 60-61 “machine learning” mechanisms).
 Szeto teaches wherein the learning feedback is based on success metrics associated with a determined set of conditions (Par. 312, “success…metrics”, “parameter”).
Boaz teaches wherein each of the plurality of potential collector routes comprises different sensed parameters, including at least one of a sensor frequency, a sensor data rate, or a sensor data resolution (Column 31 Lines 40-55 “frequency”), and wherein selecting the second potential collector route comprises changing the sensed parameters of the portion of the plurality of input channels corresponding to the first potential collector route (Column 31 Lines 40-55, Column 7 Lines 5-20), comprising changing the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the second potential collector route to be different from the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the first potential collector route (Column 31 Lines 40-55 Column 7 Lines 5-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to incorporate a cognitive input selection facility configured to optimize an input selection configuration including selecting a second potential collector route from the plurality of potential collector routes stored in the data storage, wherein the input selection configuration is based on a learning feedback from a learning feedback facility as taught by Kark in the system of Pal in order to ensure timely and safe data delivery (Kark Par. 9) thus improving system reliability. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the learning feedback be based on success metrics associated with a determined set of conditions as taught by Szeto to the learning feedback and conditions of Pal combined with Kark in order to analyze and provide numerical and graphical data on the predictive stats of the learning algorithm (Szeto Par 312), thus allowing the user to better understand the data. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have each of the plurality of potential collector routes comprises different sensed parameters, including at least one of a sensor frequency, a sensor data rate, or a sensor data resolution, and wherein selecting the second potential collector route comprises changing the sensed parameters of the portion of the plurality of input channels corresponding to the first potential collector route, comprising changing the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the second potential collector route to be different from the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the first potential collector route based on the teachings of Boaz in order to enhance network performance (Boaz Column 5 Lines 5-15) thus leading to an improved system.

In claim 5, Pal discloses wherein the cognitive input selection facility derives input selection from a self-organizing data marketplace for industrial Internet-of-things (IOT) data that comprises at least in part the collected data(Par. 40 43 and 44 examiner considers the database and algorithm engine wherein the new data is streamed and contains the normal patterns to be said market place).

In claim 6, Pal discloses wherein the self-organizing data marketplace utilizes a self-organizing data pool comprising the collected data (Par. 43 “receive stream of data”).

In claim 7, Pal does not explicitly disclose wherein the optimization of the input selection configuration modifies a hierarchical template for data collection.
Kark teaches wherein the optimization of the input selection configuration modifies a hierarchical template for data collection (Par. 40-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the optimization of the input selection configuration modify a hierarchical template for data collection as taught by Kark in the system of Pal in order to ensure timely and safe data delivery (Kark Par. 9) thus improving system reliability.

In claim 8, Pal discloses wherein the cognitive input selection facility anticipates state information from machine learning and pattern recognition to optimize the input selection configuration (Par. 43-44 “predictive” “machine learning” “patterns”).

In claim 9, Pal discloses wherein the data collector is one of a plurality of self-organized swarm of data collectors (Fig. 1, 14 Par. 40 examiner considers the machine wearable sensors to be said plurality of self-organized swarm of data collectors), and the plurality of self-organized swarm of data collectors organizes among themselves to optimize data collection based at least in part on the optimized input selection configuration (Par. 41-42 and Par. 4).

In claim 12, Pal does not explicitly disclose wherein the optimization of the input selection configuration for the collector route changes a selected subset of the plurality of input channels for data collection from a first set of input channels to a second set of input channels to optimize data collection from a machine based on a determined life cycle of the machine, duty cycle of the machine, or operating stage of the machine.
Kark teaches wherein the optimization of the input selection configuration for the collector route changes a selected subset of the plurality of input channels for data collection from a first set of input channels to a second set of input channels to optimize data collection based on a determined life cycle, duty cycle, or operating stage (Par. 61, Examiner notes that the optimal route is chosen based on load analysis which is considered to be said operating stage).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the optimization of the input selection configuration for the collector route changing a selected subset of the plurality of input channels for data collection from a first set of input channels to a second set of input channels to optimize data collection from a machine based on a determined life cycle of the machine, duty cycle of the machine, or operating stage of the machine as taught by Kark in the system of Pal in order to ensure timely and safe data delivery (Kark Par. 9) thus improving system reliability.

In claim 13, Pal does not explicitly disclose wherein the learning feedback facility is an expert system utilizing a neural network to identity optimizations of the input selection configuration.
Kark teaches wherein the learning feedback facility is an expert system utilizing a neural network to identity optimizations of the input selection configuration (Par. 73 neural network).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the learning feedback facility as an expert system utilizing a neural network to identity optimizations of the input selection configuration as taught by Kark in the system of Pal in order to ensure timely and safe data delivery (Kark Par. 9) thus improving system reliability.

In claim 15, Pal discloses:
A computer-implemented method for data collection in an industrial environment (Fig. 1, 12), the method comprising: 
a data collector (Fig. 1, 18) communicatively coupled to a plurality of input channels (Par. 42 “IR sensors”);
a data storage (Fig. 6, 30) a data storage structured to store a plurality of potential collector routes (Par. 47 “storage” par. 44 “normal temperature patterns”) and collected data that correspond to the plurality of input channels (Par. 44 examiner considers the stream of data from the sensor network to be data that correspond to the plurality of input channels), each of the plurality potential of collector routes comprising a different data collection routine (Par. 41-44 each of the patterns is considered to be a different route requiring a different data collection routine); and a route including a portion of the plurality of input channels (Par. 41-44 examiner considers this to be inherent as the route would need to include at least one of the input channels which is a portion of the plurality of input channels);
a data acquisition circuit (Fig. 1, 22) structured to interpret a plurality of detection values from the collected data (Par. 44 “upon receiving the stream of real time data…perform real time mapping”), each of the plurality of detection values corresponding to a first portion of the plurality of input channels of the route of a first potential collector route of the plurality of potential collector (Par. 44 “real time mapping” data from the sensor network to compare to the stored patterns); 
a data analysis circuit (Fig. 6, 32 and 34) structured to analyze the plurality of detection values and determine a set of conditions (Par. 44 “temperature patterns”) from the plurality of input channels (Par. 44-45); and 
a learning feedback from a learning feedback facility (Par. 43 “machine learning”).
Pal does not explicitly disclose a cognitive input selection facility configured to optimize an input selection configuration including selecting a second potential collector route from the plurality of potential collector routes stored in the data storage; wherein the learning feedback is based on success metrics associated with the determined set of conditions; and wherein selecting the second potential collector route comprises changing the sensed parameters of the portion of the plurality of input channels corresponding to the first potential collector route, comprising changing the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the second potential collector route to be different from the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the first potential collector route.
Kark teaches a data storage structured to store a plurality of collector routes (Par. 64 examiner considers the meta data to be an equivalent of the collector routes); a cognitive input selection facility (Fig. 11, 904) configured to optimize an input selection configuration including selecting a second potential collector route from the plurality of potential collector routes stored in the data storage (Par. 60 examiner considers the multiple groups to be a plurality of potential collector routes with a specific route or group of routes to be said second potential collector route), wherein the input selection configuration is based on a learning feedback from a learning feedback facility (Fig. 11, 1102, Par. 60-61 “machine learning” mechanisms).
 Szeto teaches wherein the learning feedback is based on success metrics associated with a determined set of conditions (Par. 312, “success…metrics”, “parameter”).
Boaz teaches wherein each of the plurality of potential collector routes comprises different sensed parameters, including at least one of a sensor frequency, a sensor data rate, or a sensor data resolution (Column 31 Lines 40-55 “frequency”), and wherein selecting the second potential collector route comprises changing the sensed parameters of the portion of the plurality of input channels corresponding to the first potential collector route (Column 31 Lines 40-55, Column 7 Lines 5-20), comprising changing the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the second potential collector route to be different from the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the first potential collector route (Column 31 Lines 40-55 Column 7 Lines 5-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to incorporate a cognitive input selection facility configured to optimize an input selection configuration including selecting a second potential collector route from the plurality of potential collector routes stored in the data storage, wherein the input selection configuration is based on a learning feedback from a learning feedback facility as taught by Kark in the system of Pal in order to ensure timely and safe data delivery (Kark Par. 9) thus improving system reliability. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the learning feedback be based on success metrics associated with a determined set of conditions as taught by Szeto to the learning feedback and conditions of Pal combined with Kark in order to analyze and provide numerical and graphical data on the predictive stats of the learning algorithm (Szeto Par 312), thus allowing the user to better understand the data. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have each of the plurality of potential collector routes comprises different sensed parameters, including at least one of a sensor frequency, a sensor data rate, or a sensor data resolution, and wherein selecting the second potential collector route comprises changing the sensed parameters of the portion of the plurality of input channels corresponding to the first potential collector route, comprising changing the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the second potential collector route to be different from the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the first potential collector route based on the teachings of Boaz in order to enhance network performance (Boaz Column 5 Lines 5-15) thus leading to an improved system.

In claim 18, Pal discloses:
A monitoring apparatus for data collection in an industrial environment (Fig. 1, 12), the apparatus comprising:
a data collector (Fig. 1, 18) communicatively coupled to a plurality of input channels (Par. 42 “IR sensors”);
a data storage (Fig. 6, 30) a data storage structured to store a plurality of potential collector routes (Par. 47 “storage” par. 44 “normal temperature patterns”) and collected data that correspond to the plurality of input channels (Par. 44 examiner considers the stream of data from the sensor network to be data that correspond to the plurality of input channels), wherein each of the plurality potential of collector routes comprises a different data collection routine (Par. 41-44 each of the patterns is considered to be a different route requiring a different data collection routine); and a route including a portion of the plurality of input channels (Par. 41-44 examiner considers this to be inherent as the route would need to include at least one of the input channels which is a portion of the plurality of input channels);
a data acquisition circuit (Fig. 1, 22) structured to interpret a plurality of detection values from the collected data (Par. 44 “upon receiving the stream of real time data…perform real time mapping”), each of the plurality of detection values corresponding to a first portion of the plurality of input channels of the route of a first potential collector route of the plurality of potential collector (Par. 44 “real time mapping” data from the sensor network to compare to the stored patterns); 
a data analysis circuit (Fig. 6, 32 and 34) structured to analyze the plurality of detection values and determine a set of conditions (Par. 44 “temperature patterns”) from the plurality of input channels (Par. 44-45); and 
a learning feedback from a learning feedback facility (Par. 43 “machine learning”).
Pal does not explicitly disclose a cognitive input selection facility configured to optimize an input selection configuration including selecting a second potential collector route from the plurality of potential collector routes stored in the data storage; wherein the learning feedback is based on success metrics associated with the determined set of conditions; and wherein selecting the second potential collector route comprises changing the sensed parameters of the portion of the plurality of input channels corresponding to the first potential collector route, comprising changing the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the second potential collector route to be different from the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the first potential collector route.
Kark teaches a data storage structured to store a plurality of collector routes (Par. 64 examiner considers the meta data to be an equivalent of the collector routes); a cognitive input selection facility (Fig. 11, 904) configured to optimize an input selection configuration including selecting a second potential collector route from the plurality of potential collector routes stored in the data storage (Par. 60 examiner considers the multiple groups to be a plurality of potential collector routes with a specific route or group of routes to be said second potential collector route), wherein the input selection configuration is based on a learning feedback from a learning feedback facility (Fig. 11, 1102, Par. 60-61 “machine learning” mechanisms).
 Szeto teaches wherein the learning feedback is based on success metrics associated with a determined set of conditions (Par. 312, “success…metrics”, “parameter”).
Boaz teaches wherein each of the plurality of potential collector routes comprises different sensed parameters, including at least one of a sensor frequency, a sensor data rate, or a sensor data resolution (Column 31 Lines 40-55 “frequency”), and wherein selecting the second potential collector route comprises changing the sensed parameters of the portion of the plurality of input channels corresponding to the first potential collector route (Column 31 Lines 40-55, Column 7 Lines 5-20), comprising changing the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the second potential collector route to be different from the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the first potential collector route (Column 31 Lines 40-55 Column 7 Lines 5-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to incorporate a cognitive input selection configured to optimize an input selection configuration including selecting a second potential collector route from the plurality of potential collector routes stored in the data storage, wherein the input selection configuration is based on a learning feedback from a learning feedback facility as taught by Kark in the system of Pal in order to ensure timely and safe data delivery (Kark Par. 9) thus improving system reliability. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the learning feedback be based on success metrics associated with a determined set of conditions as taught by Szeto to the learning feedback and conditions of Pal combined with Kark in order to analyze and provide numerical and graphical data on the predictive stats of the learning algorithm (Szeto Par 312), thus allowing the user to better understand the data. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have each of the plurality of potential collector routes comprises different sensed parameters, including at least one of a sensor frequency, a sensor data rate, or a sensor data resolution, and wherein selecting the second potential collector route comprises changing the sensed parameters of the portion of the plurality of input channels corresponding to the first potential collector route, comprising changing the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the second potential collector route to be different from the at least one of a sensor frequency, a sensor data rate, or a sensor data resolution of the first potential collector route based on the teachings of Boaz in order to enhance network performance (Boaz Column 5 Lines 5-15) thus leading to an improved system.

In claim 21, Pal does not explicitly disclose wherein the input selection configuration is based on success metrics that yield positive results in a given set of conditions including providing improved pattern recognition, improved prediction, improved diagnosis, improved yield, improved return on investment, or improved efficiency.
Szeto teaches wherein the input selection configuration is based on success metrics that yield positive results in a given set of conditions including providing improved pattern recognition, improved prediction, improved diagnosis, improved yield, improved return on investment, or improved efficiency (Par. 308, 312-313, examiner notes that pattern recognition is used in the data grouping which is improved by the success metrics, which is used to select input data and thus is considered to be improved pattern recognition).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the learning feedback be based on success metrics associated with a determined set of conditions as taught by Szeto to the learning feedback and conditions of Pal combined with Kark in order to analyze and provide numerical and graphical data on the predictive stats of the learning algorithm (Szeto Par 312), thus allowing the user to better understand the data.

In claim 22, Pal does not explicitly disclose wherein the input selection configuration includes selection and de-selection of sensor combinations.
Kark teaches wherein the input selection configuration includes selection and de-selection of sensor combinations (Par. 65 and 74, Examiner notes that the health related data is from sensor readings thus when the data is delivered based on the selection criteria, it is considered to be the equivalent of said selection and de-selection of sensor combinations).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the input selection configuration includes selection and de-selection of sensor combinations based on the teachings of Kark in the system of Pal in order to ensure timely and safe data delivery (Kark Par. 9) thus improving system reliability.

In claim 23, Pal does not explicitly disclose wherein the sensor combinations promoted or demoted based on the success metrics.
Kark teaches wherein the sensor combinations promoted or demoted based on the success metrics (Par. 74-75 examiner considers identifying and transmitting data based on the scenario and cost effectiveness to be said promotion or demotion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the sensor combinations promoted or demoted based on the success metrics based on the teachings of Kark in the system of Pal, Kark and Szeto in order to ensure timely and safe data delivery (Kark Par. 9) thus improving system reliability.

In claim 2, Pal does not explicitly disclose wherein the data collection system is an automatically adapting, multi-sensor data collection system, data collection routines are selected based on optimizing sensed parameters from the collected data over time.
Kark teaches wherein the collection system is an automatically adapting, multi-sensor data collection system (Par. 74 and Par. 67 and claim 6, examiner notes that the data is collected by a plurality of sensors), wherein data collection routines are selected based on optimizing sensed parameters from the collected data over time (Claim 8, “optimal communication path”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the collection system as an automatically adapting, multi-sensor data collection system, wherein data collection routines are selected based on optimizing sensed parameters from the collected data over time as taught by Kark in the system of Pal in order to ensure timely and safe data delivery (Kark Par. 9) thus improving system reliability. 
In claim 16, Pal does not explicitly disclose wherein the data collection is an automatically adapting, multi-sensor data collection system, data collection routines are selected based on optimizing sensed parameters from the collected data over time.
Kark teaches wherein data collection is an automatically adapting, multi-sensor data collection system (Par. 74 and Par. 67 and claim 6, examiner notes that the data is collected by a plurality of sensors), wherein data collection routines are selected based on optimizing sensed parameters from the collected data over time (Claim 8, “optimal communication path”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the collection system as an automatically adapting, multi-sensor data collection system, wherein data collection routines are selected based on optimizing sensed parameters from the collected data over time as taught by Kark in the system of Pal in order to ensure timely and safe data delivery (Kark Par. 9) thus improving system reliability. 

In claim 19, Pal does not explicitly disclose wherein the data collection is an automatically adapting, multi-sensor data collection system, data collection routines are selected based on optimizing sensed parameters from the collected data over time.
Kark teaches wherein the collection is an automatically adapting, multi-sensor data collection system (Par. 74 and Par. 67 and claim 6, examiner notes that the data is collected by a plurality of sensors), wherein data collection routines are selected based on optimizing sensed parameters from the collected data over time (Claim 8, “optimal communication path”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the collection system as an automatically adapting, multi-sensor data collection system, wherein data collection routines are selected based on optimizing sensed parameters from the collected data over time as taught by Kark in the system of Pal in order to ensure timely and safe data delivery (Kark Par. 9) thus improving system reliability. 


Claims 3-4, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Kark, Szeto and Boaz as described in claims 1 and 15 above, and in further view of Sundaresan (US 2008/0162302) hence forth Sun.
In claim 3, Pal discloses wherein the learning feedback facility is a remote learning feedback facility (Fig. 1, 22). 
Pal does not explicitly disclose the remote learning feedback facility is associated with a data collection marketplace, and the learning feedback is derived from user feedback metrics.
Sun teaches a remote learning feedback facility associated with a data collection marketplace (Par. 21 “network based marketplace”), and the learning feedback is derived from user feedback metrics (Par. 31 and 103, “feedback”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the learning feedback facility of Pal associated with a data collection marketplace, and the learning feedback is derived from user feedback metrics as taught by sun in order to have access to a history of feedback for which to learn from (Sun Par. 31 “establish a reputation”) thus leading to a smarter more accurate system. 

In claim 4, Pal does not explicitly disclose wherein the user feedback metrics are based on sensed collected data purchase history on the data collection marketplace.
Sun teaches wherein the user feedback metrics are based sensed collected data purchase history on the data collection marketplace (Par. 31, Par. 47 “history”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the user feedback metrics based on sensed collected data purchase history on the data collection marketplace as taught by sun in order to have access to a history of feedback for which to learn from (Sun Par. 31 “establish a reputation”) thus leading to a smarter more accurate system.

In claim 14, Pal does not explicitly disclose wherein the cognitive input selection facility stores a distributed ledger for tracking of transactions associated with the collected data.
Sun teaches wherein the cognitive input selection facility stores a distributed ledger for tracking of transactions associated with the collected data (Par. 55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the cognitive input selection facility storing a distributed ledger for tracking of transactions associated with the collected data as taught by sun in order to have access to a history of feedback for which to learn from (Sun Par. 31 “establish a reputation”) thus leading to a smarter more accurate system.

In claim 17, Pal discloses wherein the learning feedback facility is a remote learning feedback facility (Fig. 1, 22).
Pal does not explicitly disclose the remote learning feedback facility is associated with a data collection marketplace, and the learning feedback is derived from user feedback metrics.
Sun teaches a remote learning feedback facility associated with a data collection marketplace (Par. 21 “network based marketplace”), and the learning feedback is derived from user feedback metrics (Par. 31 and 103, “feedback”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the learning feedback facility of Pal associated with a data collection marketplace, and the learning feedback is derived from user feedback metrics as taught by sun in order to have access to a history of feedback for which to learn from (Sun Par. 31 “establish a reputation”) thus leading to a smarter more accurate system. 

In claim 20, Pal discloses wherein the learning feedback facility is a remote learning feedback facility (Fig. 1, 22). 
Pal does not explicitly disclose the remote learning feedback facility is associated with a data collection marketplace, and the learning feedback is derived from user feedback metrics.
Sun teaches a remote learning feedback facility associated with a data collection marketplace (Par. 21 “network based marketplace”), and the learning feedback is derived from user feedback metrics (Par. 31 and 103, “feedback”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the learning feedback facility of Pal associated with a data collection marketplace, and the learning feedback is derived from user feedback metrics as taught by sun in order to have access to a history of feedback for which to learn from (Sun Par. 31 “establish a reputation”) thus leading to a smarter more accurate system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Kark and Szeto as described in claim 1 above, and in further view of Weast (US 10,732,582) hence forth Weast.

In claim 11, Pal does not explicitly disclose wherein the optimization of the input selection configuration adjusts a use of at least one detection value from the plurality of detection values for use by the cognitive input selection facility for optimization of the input selection configuration.
Weast teaches adjusting a use of at least one detection value from the plurality of detection values for use by the cognitive input selection facility for optimization of the input selection configuration (see abstract, Column 3 lines 5-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the optimization of the input selection configuration adjust a use of at least one detection value from the plurality of detection values for use by the cognitive input selection facility for optimization of the input selection configuration based on the teachings of Weast in the system of Pal and Kark in order to adjust for malfunctioning sensors (see Weast abstract) thus leading to a more robust and accurate system.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Kark and Szeto as described in claim 1 above, and in further view of Weast and Adams.

In claim 10, Pal does not explicitly disclose wherein the optimization of the input selection configuration adjusts a sensor capability for a sensor connected to one of the plurality of input channels wherein the sensor capability includes at least one of a sensor scaling factor, a sensor output range, or a sensor resolution.
Weast teaches wherein the optimization of the input selection configuration adjusts a sensor capability for a sensor connected to one of the plurality of input channels (see abstract).
Adams teaches time, wherein the sensed parameters include at least one of a sensor frequency, a sensor data rate, or a sensor data resolution (Par. 64 and 69 “sensor resolution”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the optimization of the input selection configuration adjusts a sensor capability for a sensor connected to one of the plurality of input channels as taught by Weast in the system of Pal and Kark in order to adjust for malfunctioning sensors (see Weast abstract) thus leading to a more robust and accurate system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the sensed parameters include at least one of a sensor frequency, a sensor data rate, or a sensor data resolution s taught by Adams in the system of pal in order to identify and account for variations in sensor resolution (Adams Par. 69) thus leading to a more accurate system.

Response to Arguments
Applicant's arguments filed 05/19/2022 with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150029864 A1 SYSTEM AND METHOD FOR MANAGING BANDWIDTH USAGE RATES IN A PACKET-SWITCHED NETWORK.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865      


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865
08/25/2022